                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE

 METROPOLITAN NASHVILLE AIRPORT                 )
 AUTHORITY                                      )
                                                )
               Plaintiff/Counter-Defendant      )       Case No. 3:20-cv-00809
                                                )
 v.                                             )       Judge William L. Campbell, Jr.
                                                )       Magistrate Judge Alistair E. Newbern
 COLONIAL PIPELINE COMPANY                      )
                                                )
               Defendant/Counterclaimant        )

             JOINT STATEMENT REGARDING DISCOVERY SCHEDULE

        Colonial Pipeline Company (“Colonial”) and Metropolitan Nashville Airport Authority

(the “Airport”), by and through their respective counsel, submit this Joint Statement Regarding

Discovery Schedule in accordance with discussions during the June 18, 2021 status conference in

this matter. The parties propose the following revised discovery dates in this matter (areas of

disagreement appear in bold):

                                       Current Dates         Colonial            Airport
                                                             Proposed           Proposed
 Primary Production of Documents                             June 30            June 30
 Further Production of Documents           June 30            July 30            July 15
 Completion of Fact Discovery              July 30         September 13        August 30
 Deadline to File Discovery Motions       August 13        September 27       September 13
 Plaintiff Expert Disclosure and          August 4         September 10       September 10
 Report
 Defendant Expert Disclosure and         September 1         October 8          October 8
 Report
 Deadline for Expert Depositions        September 29        November 5         November 5
 Dispositive Motion Deadline            September 14        October 13        September 14
 Motions in Limine and Exchange          January 31           Same                Same
 Exhibits
 Pre-Trial Conference                    February 14           Same               Same
 Trial                                   February 22           Same               Same




                                       1
      Case 3:20-cv-00809 Document 68 Filed 06/21/21 Page 1 of 5 PageID #: 558
       1.      Colonial’s Position. Colonial’s position does not take into account the motion to

disqualify and the Court’s stay of certain discovery. Colonial’s position also assumes the Court

would be willing to apply Local Rule 16.01(h) with respect to the dispositive motion deadline by

moving it to October 13, 2021, thus allowing for a later deadline to complete fact discovery and

more time for discovery motions and expert disclosures and reports. The trial date in this matter

does not warrant such an aggressive discovery and motion schedule, and the parties’ will need the

additional time to complete the numerous depositions and expert discovery this case requires.

       With respect to the document production deadlines, Colonial intends to make a significant

production of documents in accordance with the parties’ agreed protocols for electronically stored

information by June 30, 2021, but believes additional time likely will be needed for at least several

reasons. These include such things as analysis of certain documents for relevance and

responsiveness, as well as privilege and work product determinations, and because of potential

discovery of documents beyond the immediate scope of the parties’ ESI protocols that are

responsive and relevant to the issues in the case. Colonial’s data breach has affected some of its

ability to locate, gather and transmit documents, more eyes-on review is necessary because of the

nature of the information involved, some documents go back years, documents will continue to be

generated, and depositions or written discovery likely will reveal the need for further document

production (by all parties). Thus, Colonial also requests that the further document production

deadline not foreclose other productions of documents, if necessary and as often happens in cases,

and that the parties continue to be permitted to produce relevant and responsive documents up to

the deadline for completion of fact discovery as necessary to make document production complete.

       2.      The Airport’s Position. The Airport is willing to extend the current discovery

deadlines in this case and in the “Strike Case” (No. 3:20-cv-666) to accommodate Colonial’s




                                     2
    Case 3:20-cv-00809 Document 68 Filed 06/21/21 Page 2 of 5 PageID #: 559
wishes, but objects to extensions that would lead to a change in the trial date of this case or the

Strike Case or that would impact the parties’ rights to file for summary judgment on the Court’s

preferred schedule in either this case or the Strike Case. Because Colonial has raised the first

material breach defense in this case due to the Airport’s alleged acts or omissions with respect to

the line strike, discovery in the two cases will be interrelated to a degree. The Airport therefore

objects to extensions in this case that will adversely impact the trial date or summary judgment

date in the Strike Case. The Airport does not believe the extensions requested by Colonial are

necessary. Discovery was not stayed pending mediation and following termination of mediation,

the parties met and conferred multiple times and collaboratively prepared a joint discovery plan

for both cases that they agreed was reasonable and that the Court entered on April 5, 2021. The

Airport has worked diligently since then to meet the Court ordered deadlines. As stated in the

Airport’s opposition to Colonial’s motion to stay discovery (3:20-cv-809 DE 63), the Airport is

prepared to produce responsive documents on June 30, 2021, and is willing to agree to a clean-up

production of documents by July 15, 2021. These deadlines would not change the parties’

obligation to supplement their productions if additional responsive documents are found. The

parties have agreed to set aside weeks in July and August to take depositions. The Airport believes

that if documents are produced on schedule, fact depositions can be completed by August 30.




                                     3
    Case 3:20-cv-00809 Document 68 Filed 06/21/21 Page 3 of 5 PageID #: 560
                          Respectfully submitted,
                          s/ Brian M. Dobbs
                          L. Wearen Hughes (BPR No. 5683)
                          J. Andrew Goddard (BPR No. 6299)
                          Brian M. Dobbs (BPR No. 25855)
                          Bass, Berry & Sims PLC
                          150 3rd Ave. S., Suite 2800
                          Nashville, TN 37201
                          Telephone: (615) 742-6200
                          Facsimile: (615) 742-6293
                          whughes@bassberry.com
                          dgoddard@bassberry.com
                          bdobbs@bassberry.com

                          Attorneys for Colonial Pipeline Company

                          s/ Paul S. Davidson
                          Paul S. Davidson (BPR No. 011789)
                          Edward Callaway (BPR No. 016016)
                          Michael C. Brett (BPR No. 037290)
                          Waller Lansden Dortch & Davis LLP
                          511 Union Street, Suite 2700
                          Nashville, TN 37219
                          Telephone: (615) 850-8942
                          Facsimile: (615) 244-6804
                          paul.davidson@wallerlaw.com
                          ed.callaway@wallerlaw.com
                          mike.brett@wallerlaw.com

                          Attorneys for Metropolitan Nashville Airport Authority




                                 4
Case 3:20-cv-00809 Document 68 Filed 06/21/21 Page 4 of 5 PageID #: 561
                               CERTIFICATE OF SERVICE

      I certify that I filed this document electronically using the Court’s electronic case
management system, which will send notice to:

       Paul S. Davidson
       Edward Callaway
       Michael C. Brett
       Waller Lansden Dortch & Davis LLP
       511 Union Street, Suite 2700
       Nashville, Tennessee 37219
       paul.davidson@wallerlaw.com
       ed.callaway@wallerlaw.com
       mike.brett@wallerlaw.com

       Attorneys for Metropolitan Nashville Airport Authority

       and by email to:

       Gary C. Shockley
       Caldwell G. Collins
       Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
       211 Commerce Street
       Nashville, TN 37201
       gshockley@bakerdonelson.com
       cacollins@bakerdonelson.com

       Attorneys for AECOM Technical Services, Inc.


                                           s/ Brian M. Dobbs




                                     5
    Case 3:20-cv-00809 Document 68 Filed 06/21/21 Page 5 of 5 PageID #: 562
